MEMORANDUM **
Joseph B. Castillo appeals pro se from the district court’s order denying his motion to reconsider the order dismissing his 42 U.S.C. § 1983 action. To the extent we have jurisdiction, it is conferred by 28 U.S.C. § 1291. We affirm.
Because Castillo failed to file his motion to reconsider within 10 days after entry of the final order of dismissal, the motion to reconsider did not toll the time to file a notice of appeal. See Fed. R.App. P. 4(a)(4)(A)(vi). Therefore, we lack jurisdiction to review the order entered by the district court on April 20, 2004. See Am. Ass’n of Naturopathic Physicians v. Hayhurst, 227 F.3d 1104, 1109 (9th Cir.2000).
We review for abuse of discretion the district court’s denial of a Federal Rule of Civil Procedure 60(b) motion (“Rule 60(b) motion”). See Bateman v. United States Postal Serv., 231 F.3d 1220, 1223 (9th Cir.2000). The district court did not abuse its discretion in denying Castillo’s Rule 60(b) motion because he failed to demonstrate mistake, inadvertence, surprise, excusable neglect, newly discovered evidence, or any other basis for relief from judgment. See id.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.